Citation Nr: 1331755	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the cervical spine.

2.  Entitlement to service connection for osteoarthritis of the left ankle.

3.  Entitlement to service connection for osteoarthritis of the right elbow.

4.  Entitlement to service connection for osteoarthritis of the left elbow.

5.  Entitlement to service connection for osteoarthritis of the left hip.

6.  Entitlement to service connection for osteoarthritis of the left wrist.

7.  Entitlement to service connection for osteoarthritis of the right wrist.

8.  Entitlement to service connection for osteoarthritis of the right shoulder.

9.  Entitlement to service connection for osteoarthritis of the left shoulder.

10.  Entitlement to service connection for osteoarthritis of the left hand.

11.  Entitlement to an initial compensable evaluation for residuals of a fracture of the right fifth metacarpal head with scarring.

12.  Entitlement to an initial compensable evaluation for left foot bunion with spurring.

13.  Entitlement to an evaluation higher than 10 percent for right foot bunion with spurring. 

14.  Entitlement to an initial compensable evaluation for left renal cyst.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to November 2008. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the Atlanta, Georgia RO. 

This case was remanded by the Board for further development in November 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for osteoarthritis of the cervical spine, left ankle, right elbow, left elbow, left hip, left wrist, right wrist, right shoulder, left shoulder and left hand.  He appeals the denial of an initial compensable evaluation for residuals of a fracture of the right fifth metacarpal head with scarring, left foot bunion with spurring and left renal cyst.  He also appeals the denial of an evaluation higher than 10 percent for right foot bunion with spurring. 

Since his March 2013 Supplemental Statement of the Case, the Veteran has submitted additional evidence in support of his claims to include over 60 pages of treatment records from private physicians and hospital records.  In September 2013, he was asked if wished to waive RO consideration of the additional evidence that was submitted.  He elected not to do so but requested remand back to the RO for review of the additional evidence.  

As the Veteran has not waived AMC/RO consideration of the newly submitted evidence and the evidence submitted is pertinent to the claims, a remand for the issuance of a Supplemental Statement of the Case is warranted.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of the additional evidence associated with the file since the March 2013 Supplemental Statement of the Case.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


